DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application 17/307448, filed 05/04/2021 is a continuation of 16/018450, filed 06/26/2018, now U.S. Patent #11003678 and Application 16/018450 is a continuation of 14439288, filed 04/29/2015 ,now U.S. Patent #10031954. Application  14/439288 is a national stage entry of PCT/CN2015/077268 , International Filing Date: 04/23/2015.

Claims 1 – 20 are present in this Office Correspondence.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 20 of Application No. 16/018,450, now U.S. Patent 11,003,678. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/307,448
Co-pending Application 16/018,450, USP 11,003,678
1. A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for generating search result cards, the method comprising: 

obtaining search results based on a search query from a user; 




classifying and sorting content associated with each of the search results into categories; 



selecting one or more information entities from the content based on the categories; 

generating search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results; and 
providing the search result cards as a response to the search query to the user.

2. The method of claim 1, further comprising: searching a search result cards database in response to receiving each of the search results; and determining whether a corresponding search result card has been generated previously for each of the search results, wherein the search result cards are generated in response to determining that the corresponding search result card has not been generated previously.




3. The method of claim 1, wherein generating the search result cards comprise: generating an index portion and a content portion for each of the search result cards based on the behavior history data associated with the user; determining priorities for presenting information from each of the search results; and refining the index portion and the content portion for each of the search result cards based on the priorities.

4. The method of claim 1, further comprising: generating a ranking of the one or more information entities based on the behavior history data, wherein the at least one of the one or more information entities is selected based on the ranking.



5. The method of claim 1, wherein providing the search result cards comprises: providing a first search result card of the search result cards to a user device to be displayed as a full size search result card on a user interface rendered by the user device; and providing one or more other search result cards of the search result cards as thumbnail images, wherein responsive to the user selecting one of the thumbnail images, a corresponding search result card is displayed in full size.

6. The method of claim 1, wherein the search result cards are generated in real- time based on the behavior history data associated with the user.















7. The method of claim 1, wherein the one or more information entities comprise audio or video extracted from the content.






8. The method of claim 1, wherein each of the search result cards is displayed as a 3-D object such that as a user interacts with the 3-D object, additional information associated with the search result card is presented.

9. One or more non-transitory computer-readable media storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: obtaining search results based on a search query from a user; classifying and sorting content associated with each of the search results into categories; selecting one or more information entities from the content based on the categories; generating search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results; and providing the search result cards as a response to the search query to the user.

10. The one or more non-transitory computer-readable media of claim 9, wherein the operations further comprise: searching a search result cards database in response to receiving each of the search results; and determining whether a corresponding search result card has been generated previously for each of the search results, wherein the search result cards are generated in response to determining that the corresponding search result card has not been generated previously.

11. The one or more non-transitory computer-readable media of claim 9, wherein generating the search result cards comprise: generating an index portion and a content portion for each of the search result cards based on the behavior history data associated with the user; determining priorities for presenting information from each of the search results; and refining the index portion and the content portion for each of the search result cards based on the priorities.

12. The one or more non-transitory computer-readable media of claim 9, wherein the operations further comprise: generating a ranking of the one or more information entities based on the behavior history data, wherein the at least one of the one or more information entities is selected based on the ranking.

13. The one or more non-transitory computer-readable media of claim 9, wherein providing the search result cards comprises: providing a first search result card of the search result cards to a user device to be displayed as a full size search result card on a user interface rendered by the user device; and providing one or more other search result cards of the search result cards as thumbnail images, wherein responsive to the user selecting one of the thumbnail images, a corresponding search result card is displayed in full size.

14. The one or more non-transitory computer-readable media of claim 9, wherein the search result cards are generated in real-time based on the behavior history data associated with the user.

15. The one or more non-transitory computer-readable media of claim 9, wherein the one or more information entities comprise audio or video extracted from the content.

16. The one or more non-transitory computer-readable media of claim 9, wherein each of the search result cards is displayed as a 3-D object such that as a user interacts with the 3-D object, additional information associated with the search result card is presented.

17. A system for generating search result cards, comprising: memory storing computer program instructions; and one or more processors that, when executing the computer program instructions, effectuate operations comprising: obtaining search results based on a search query from a user; classifying and sorting content associated with each of the search results into categories; selecting one or more information entities from the content based on the categories; generating search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results; and providing the search result cards as a response to the search query to the user.

18. The system of claim 17, wherein the operations further comprise: searching a search result cards database in response to receiving each of the search results; and determining whether a corresponding search result card has been generated previously for each of the search results, wherein the search result cards are generated in response to determining that the corresponding search result card has not been generated previously.

19. The system of claim 17, wherein generating the search result cards comprise: generating an index portion and a content portion for each of the search result cards based on the behavior history data associated with the user; determining priorities for presenting information from each of the search results; and refining the index portion and the content portion for each of the search result cards based on the priorities.

20. The system of claim 17, wherein providing the search result cards comprises: providing a first search result card of the search result cards to a user device to be displayed as a full size search result card on a user interface rendered by the user device; and providing one or more other search result cards of the search result cards as thumbnail images, wherein responsive to the user selecting one of the thumbnail images, a corresponding search result card is displayed in full size.
1. A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for generating a search result card, the method comprising: 

receiving an input associated with a search query from a user; 

fetching one or more search results in accordance with the search query; 

classifying and sorting content associated with each of the one or more search results into one or more categories based on behavior history data associated with the user; 

selecting one or more information entities to be extracted from the content based on the one or more categories; 

generating one or more search result cards with respect to the user, wherein each search result card corresponds to one of the one or more search results and includes at least one of the one or more information entities; and 

providing the one or more search result cards as a response to the search query to the user.

2. The method of claim 1, wherein generating the one or more search result cards comprises: obtaining at least one of browsing behavior and browsing history associated with the user, wherein at least one of the one or more search result cards is generated based on the browsing behavior, the browsing history, or the browsing behavior and the browsing history, and the at least one of the one or more information entities are selected based on the browsing behavior, the browsing history, or the browsing behavior and the browsing history.

3. The method of claim 1, further comprising: determining, prior to the one or more search result cards being generated, that at least one search result card responsive to the search query is unavailable; and obtaining user statistics associated with the user, wherein the one or more search result cards are generated in real-time based on the user statistics.



4. The method of claim 1, wherein generating the one or more search result cards comprises: retrieving, from a user behavior statistics database, the behavior history data associated with the user; and generating an index portion and a content portion for each of the one or more search result cards based on the behavior history data associated with the user.


5. The method of claim 4, further comprising: determining at least one priority for presenting information from a search result based on the behavior history data associated with the user, wherein the one or more search result cards are generated such that the information from the search result is presented in accordance with the at least one priority.





6. The method of claim 4, further comprising: selecting abstract information associated with each of the one or more search results, wherein the content of each of the one or more search results comprises the abstract information, wherein classifying the content associated with each of the one or more search results into the one or more categories comprises sorting the abstract information into the one or more categories based on the behavior history data associated with the user; and generating a ranking of the one or more information entities based on the behavior history data associated with the user, wherein each search result card is generated based on the ranking of the one or more information entities.

7. The method of claim 6, wherein generating the one or more search result cards comprises: selecting, for each of the one or more search results, the at least one of the one or more information entities based on the ranking of the one or more information entities; and incorporating the at least one of the one or more information entities associated with the corresponding search result into a corresponding search result card.





8. A system having at least one processor, storage, and a communication platform for generating a search result card, the system comprising: a user interfacing module configured to receive an input associated with a search query from a user; a search results fetching module configured to fetch one or more search results in accordance with the search query; a classification and sorting unit configured to classify and sort content associated with each of the one or more search results into one or more categories based on behavior history data associated with the user; an information entities selection unit configured to select one or more information entities to be extracted from the content based on the one or more categories; a search result cards generating module configured to generate one or more search result cards with respect to the user, wherein each search result card corresponds to one of the one or more search results and includes at least one of the one or more information entities; and a search result cards presenting module configured to provide the one or more search result cards as a response to the search query to the user.

9. The system of claim 8, wherein the search result cards generating module is further configured to: obtain at least one of browsing behavior and browsing history associated with the user, wherein at least one of the one or more search result cards is generated based on browsing behavior, the browsing history, or the browsing behavior and the browsing history, and the at least one of the one or more information entities are selected based on the browsing behavior, the browsing history, or the browsing behavior and the browsing history.

10. The system of claim 8, wherein the search result cards generating module is further configured to: determine, prior to the one or more search result cards being generated, that at least one search result card responsive to the search query is unavailable; and obtain user statistics associated with the user, wherein the one or more search result cards are generated in real-time based on the user statistics.

11. The system of claim 8, wherein the search result cards generating module comprises: an index portion generating module configured to generate an index portion for each of the one or more search result cards based on the behavior history data associated with the user; and a content portion generating module configured to generate a content portion for each of the one or more search result cards based on the behavior history data associated with the user, wherein the index portion generating module and the content portion generating module are configured to retrieve, from a user behavior statistics database, the behavior history data associated with the user.

12. The system of claim 11, wherein the search result cards generating module is further configured to: determine at least one priority for presenting information from a search result based on the behavior history data associated with the user, wherein the one or more search result cards are generated such that the information from the search result is presented in accordance with the at least one priority.

13. The system of claim 11, wherein the index portion generating module comprises: an abstract information selection unit configured to select abstract information associated with each of the one or more search results, wherein the content of each of the one or more search results comprises the abstract information, wherein the classification and sorting unit being configured to classify the content associated with each of the one or more search results into the one or more categories comprises the classification and sorting unit being further configured to sort the abstract information into the one or more categories based on the behavior history data associated with the user.

14. The system of claim 13, wherein the content portion generating module comprises: a ranking unit configured to generate a ranking of the one or more information entities based on the behavior history data associated with the user, wherein each search result card is generated based on the ranking of the one or more information entities, wherein the content portion generating module is further configured to: select, for each of the one or more search results, the at least one of the one or more information entities based on the ranking of the one or more information entities, and incorporating the at least one of the one or more information entities associated with the corresponding search result into a corresponding search result card.

15. A non-transitory machine-readable medium having information recorded thereon for generating a search result card, wherein the information, when read by the machine, effectuate operations comprising: receiving an input associated with a search query from a user; fetching one or more search results in accordance with the search query; classifying and sorting content associated with each of the one or more search results into one or more categories based on behavior history data associated with the user; selecting one or more information entities to be extracted from the content based on the one or more categories; generating one or more search result cards with respect to the user, wherein each search result card corresponds to one of the one or more search results and includes at least one of the one or more information entities; and providing the one or more search result cards as a response to the search query to the user.

16. The non-transitory machine-readable medium of claim 15, wherein generating the one or more search result cards comprises: obtaining at least one of browsing behavior and browsing history associated with the user, wherein at least one of the one or more search result cards is generated based on the browsing behavior, the browsing history, or the browsing behavior and the browsing history, and the at least one of the one or more information entities are selected based on the browsing behavior, the browsing history, or the browsing behavior and the browsing history.

17. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: determining, prior to the one or more search result cards being generated, that at least one search result card responsive to the search query is unavailable; and obtaining user statistics associated with the user, wherein the one or more search result cards are generated in real-time based on the user statistics.

18. The non-transitory machine-readable medium of claim 15, wherein generating the one or more search result cards comprises: retrieving, from a user behavior statistics database, the behavior history data associated with the user; and generating an index portion and a content portion for each of the one or more search result cards based on the behavior history data associated with the user.

19. The non-transitory machine-readable medium of claim 18, wherein the operations further comprise: determining at least one priority for presenting information from a search result based on the behavior history data associated with the user, wherein the one or more search result cards are generated such that the information from the search result is presented in accordance with the at least one priority.

20. The non-transitory machine-readable medium of claim 18, wherein the operations further comprise: selecting abstract information associated with each of the one or more search results, wherein the content of each of the one or more search results comprises the abstract information, wherein classifying the content associated with each of the one or more search results into the one or more categories comprises sorting the abstract information into the one or more categories based on the behavior history data associated with the user; and generating a ranking of the one or more information entities based on the behavior history data associated with the user, wherein each search result card is generated based on the ranking of the one or more information entities, wherein generating the one or more search result cards comprises: selecting, for each of the one or more search results, the at least one of the one or more information entities based on the ranking of the one or more information entities, and incorporating the at least one of the one or more information entities associated with the corresponding search result into a corresponding search result card.







Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 16/018,450, now U.S. Patent 11,003,678.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “generating search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order receive an input associated with a search query from a user, and thus improves the user experience by saving the user time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation version of CN104111990 (A) issued to Tan Yupei et al. (hereinafter “Yupei”) and further in view of USPGPUB 2015/0261834 issued to Mengchen SHI (hereinafter “SHI”)
With respect to claims 1, 9 and 17, Yupei teaches a method, a program product and a system. implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for generating search result cards (Page 1/6, lines 1 – 5 and Page 5/6, Para 12]), comprising: 
obtaining search results based on a search query from a user (Yupei, Page 2/6, Get the search word entered by the user; the user can enter the search engine search terms, the client from the search engine to obtain the user input search words); 
 classifying and sorting content associated with each of the search results into categories (Yupei, Page 2/6: the aggregation is to extract the video In the website, and then the video is displayed directly as a search result in the search result card. The aggregation may be the integration of the contents of the different search results to be provided In the same search result card, for example, the first result in the prior art Is provided in the first search result card, and the second result is provided in the two search results cards, the user may need to view a lot of search results cards to obtain complete information, and integrate the first and second results in the first search result card, so that it is convenient for the user view full Information); 
selecting one or more information entities from the content based on the categories query  (Page 2/6, acquires the search result after the search result corresponding to the search term, the client obtains the search term, the search word can be sent to the server, the server according to the search algorithm to obtain the corresponding search results); 
generating search result cards (Page 1/6, provided a search result card for a search result and page 2/6, the aggregation is to extract the video in the website, and then the video is displayed directly as a search result in the search result card, the integration of the contents of the different search results to be provided in the same search result card); and 
providing the search result cards as a response to the search query to the user (Yupei, Page 3/6, The aggregated search result is displayed in the search result card).
Yupei does not explicitly teach search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results.
However, SHI teaches search result cards comprising at least one of the one or more information entities based on behavior history data associated with the user, wherein each of the search result cards corresponds to one of the search results (Para [0060 – 0061]: when searching for "flowers", multiple search result cards are obtained, and one side of the search result card is displayed when displayed. After the user clicks a preset hot spot area on the first side of the first search result card, the first search result card is turned over and the second side of the first search result card is displayed to the user, wherein the first search result A card is a search result card selected by the user in the resulting plurality of search results cards).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tan with the teachings of Shi to improve utilization efficiency of search result cards.
Modification would to provide a search result which can make full use of a search result card and obtain more information and improve resource utilization efficiency in a search result card without requiring a page jump.

As to claims 2, 10 and 18, searching a search result cards database in response to receiving each of the search results; and determining whether a corresponding search result card has been generated previously for each of the search results, wherein the search result cards are generated in response to determining that the corresponding search result card has not been generated previously (Para [0077 – 0079]: At step S95, the mobile terminal monitors the selected search result card and a content browsed on the second surface of the search result card on the display. Similarly, by monitoring the behavior of the user, a strong support may be provided for the subsequent process and by recording the information on the first surface and the second surface of the search result card, the browsing behavior of the user can be returned into the search result card, such that it is more convenient to monitor the behavior of the user and to provide the strong support for the subsequent process).
As to claims 3, 11 and 19, generating the search result cards comprise: generating an index portion and a content portion for each of the search result cards based on the behavior history data associated with the user; determining priorities for presenting information from each of the search results; and refining the index portion and the content portion for each of the search result cards based on the priorities (Yupei, Page 2/6, S12: retrieving search results that are most directly related to the search term based on the search term. When a user enters a movie name (user behavior statistics) in a search engine of a mobile device, the search result found by the server is a website containing a specific video, and then the website is displayed in a link to the search result card. Click on the search results card to jump to the site and view the video on that site).  
As to claims 4 and 12, generating a ranking of the one or more information entities based on the behavior history data, wherein the at least one of the one or more information entities is selected based on the ranking (Yupei, Page 2/6: the aggregation is to extract the video In the website, and then the video is displayed directly as a search result in the search result card. The aggregation may be the integration of the contents of the different search results to be provided In the same search result card, for example, the first result in the prior art Is provided in the first search result card, and the second result is provided in the two search results cards, the user may need to view a lot of search results cards to obtain complete information, and integrate the first and second results in the first search result card, so that it is convenient for the user view full Information).  
As to claims 5, 13 and 20, providing the search result cards comprises: providing a first search result card of the search result cards to a user device to be displayed as a full size search result card on a user interface rendered by the user device; and providing one or more other search result cards of the search result cards as thumbnail images, wherein responsive to the user selecting one of the thumbnail images, a corresponding search result card is displayed in full size (Fig. 2 and Para [0054 – 0059]: providing a search result, in a computer memory, according to another embodiment of the present disclosure. The method includes following steps. At step S21, the mobile terminal obtains at least one search result card according to an input search term. The search term may be input by a user. Each of the at least one search result card includes a first surface and a second surface opposite to the first surface, and a search result is recorded on the first surface and/or the second surface. For example, when "flower" is searched, the mobile terminal displays the search result card having "flower" to the user. In the relate art, each search result is displayed on a single surface of a search result card in the mobile terminal. When the user wishes to view more information, he can click the search result card to enter into the selected search result card. Each search result card has two surfaces (the first surface and the second surface) which can be used to record the information and display the information respectively at different times. At step S22, the mobile terminal displays the first surface of each of the at least one search result card on a display).
As to claims 6 and 14, the search result cards are generated in real- time based on the behavior history data associated with the user (SHI, Para [0067]: for the search result card having the advertisement, an advertisement headline may be recorded in one surface of the search result card and a landing page of an advertiser may be recorded in the other surface of the search result card. Alternatively, an additional idea (such as a map) of the advertisement may be recorded in one surface of the search result card and a real time Baidu map product may be recorded in the other surface of the search result card. Para [0079]: the browsing behavior of the user can be returned into the search result card, such that it is more convenient to monitor the behavior of the user and to provide the strong support for the subsequent process). 
As to claims 7 and 15, the one or more information entities comprise audio or video extracted from the content (Yupei, Page 2/6, S12: retrieving search results that are most directly related to the search term based on the search term. When a user enters a movie name (user behavior statistics) in a search engine of a mobile device, the search result found by the server is a website containing a specific video, and then the website is displayed in a link to the search result card. Click on the search results card to jump to the site and view the video on that site).  
As to claims 8 and 16, each of the search result cards is displayed as a 3-D object such that as a user interacts with the 3-D object, additional information associated with the search result card is presented (SHI, Para [0106]: When the hot region is clicked, a series of coherent and dynamic actions such as turning to the intermediate state from a front side of the card and turning to a back side of the card from the intermediate state are presented three-dimensionally on the mobile phone display 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldentouch (USPGPUB 2011/0082848): involves receiving, from a search engine, information that pertains to a document, where the document is selected by the search engine in response to a search query, and dividing the document into multiple granular elements in response to content of the document and one of query parameters.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 7, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162